Shaw, C. J.
This was assumpsit by the indorsees against the Indorser of a promissory note, payable in one year from date. The question is, whether the indorser had due notice of the dishonor of the note, by a notice in writing addressed to him at Bangor, by the notary public, and deposited in the post office at that place.
We are satisfied by the evidence, which is submitted and made part of the case, that the defendant, at the time this note became due, had his domicil and also a place of business in Bangor, and that by the use of reasonable diligence, this might have been ascertained ; and that the notary made no inquiries of the other parties to the note, or otherwise used due diligence to ascertain the residence of the indorser.
The only remaining question then is, whether notice by the *356post office was sufficient. The general rule * certainly is, that when the indorser resides in the same place, with the party who is to give the notice, the notice must be given to the party per sonally, or at his domicil, or place of business'. Ireland v. Kip, 10 Johns. 490, and 11 Johns. 231. Smedes v. Utica Bank, 20 Johns. 372. Lindenberger v. Beall, 6 Wheat. 104. Shedd v. Brett, 1 Pick. 401. Davis v. Gowen, 1 Appleton, 447. Shepard v. Hall, 1 Connect. 329. Perhaps a different rule may prevail in London, where a penny post is established and regulated by law, by whom letters are to be delivered to the party addressed, or at his place of domicil or business, on the same day they are deposited. Scott v. Lifford, 9 East, 347. And perhaps the same rule might not apply, where the party to whom notice is to be given lives in the same town, if it be at a distinct village or settlement, where a town is large, and there are several post offices in the different parts of it. But of this we give no opinion.
In the present case, the defendant had his residence and place of business in the city of Bangor, and the only notice given him was by a letter, addressed to him at Bangor, and deposited in the post office at that place. And we are of opinion that this was insufficient to charge him as indorser

Nonsuit confirmed.


 See Eagle Bank at Providence v. Hathaway, ante, 212.